DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim and drawing amendment filed 8/25/21 has been entered.  Claims 1-4, 7, 9-12, 15, 17 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 7/23/21.
Specification amendment filed 8/25/21 has not been entered.  See specification objection below.
Examiner further notes that the application number in the top right corner of each page of the remarks submitted 8/25/21 is incorrect (should read 16/247,471 and not 17/118,550). However, the attorney docket no. seems correct.
Drawings
The drawings are objected to for the following:
At the outset, Examiner notes that, contrary to statements on page 14 of the remarks submitted 8/25/21, no changes were found to be made to Figs. 7 and 8
Similarly as aforementioned in the non-final of 7/23/21:
Related to the specification objection below, it is unclear whether Figs. 9-16 reference numerals 62, 64 should read 60, 62 instead, and therefore if the subsequent numerals should also be amended
Contrary to statements on page 14 of the remarks submitted 8/25/21, the numeral “60” has not been fully replaced with the numeral “62” as “60” still exists, such as in Figs. 7, 8, 11-16  
Examiner notes that changes made in Figs. 9-11 seem to further compound the issue
For example, in Fig. 9, 60 seems to disappear; 
For example, comparing Figs. 9 and 10, 60, 62, 64, 66 seem to be inaccurately depicted, wherein these and additional issues are compounded in subsequent figures 
Examiner notes this is not necessarily an exhaustive list of the issues in the drawings; examiner recommends review based on the original disclosure to determine how the figures should be properly annotated
Contrary to statements on page 14 of the remarks submitted 8/25/21, no changes have been found to the line referencing the numeral ‘36’ 
Furthermore, examiner recommends review as to whether the issue is in the specification or in the drawings
Contrary to statements on page 14 of the remarks submitted 8/25/21, no changes have been found to Fig. 7 regarding numeral 56
Contrary to statements on page 14 of the remarks submitted 8/25/21, no changes have been found to Fig. 19 to 22 regarding numeral 80
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following same reference characters have been used to designate two different elements:
Similarly as aforementioned in the non-final rejection of 7/23/21:
Reference numeral 20
[0025] “hexagonal arrangement of pins vertically positioned in frame 20”
It is unclear which structure the reference numeral 20 is referring to
As best understood, “hexagonal arrangement” is reference 36 in [0027]
It is unclear if reference numeral 20 is for “pins” or “frame”
[0025] “spacing for each of the pins 20”
It is unclear which structure the reference numeral 20 is referring to
[0031] “loom frame 20”
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Similarly as aforementioned in the non-final rejection of 7/23/21:
[0033] “loop of yarn strand 56” is not in Figure 7 or other figures
[0042] “middle section 80” is not in Figures 19 through 22 or other figures
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
At the outset, examiner notes that specification amendments presented 8/25/21 are acknowledged but not entered.  
First, examiner notes that amendments to drawings and amendments to specifications should begin on separate pages; such a formality issue may warrant a non-compliant response in the future
Furthermore, examiner notes that the paragraph indications for the specification changes are incorrect; contrary to remarks on page 14 of the remarks presented 8/25/21, the paragraph numbers are not of the “as-filed specification”; the as-filed specification, and therefore the proper paragraph numbers, are that of the specification presented on 1/14/19 as appears in the image file wrapper; instead, the submitted specification amendments seem to have inadvertently used the publication version’s paragraph numbers; examiner recommends a new specification amendment (and drawing amendments, especially in light of the aforementioned objections, wherein the drawing amendments should be on a separate page from the specification amendments) be resubmitted with the proper paragraph numbers
As such, all specification objections indicated in the non-final rejection of 7/23/21 still stand.
However, as best understood, should specification amendments of the proper paragraph numbers be submitted, the specification objections seem to be able to be withdrawn in future prosecution, other than the following:
Examiner notes that the correction for objection “[0046] ‘right’ should read ‘right’” was not properly annotated in the specification
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As aforementioned, all specification objections indicated in the non-final rejection of 7/23/21 still stand.
However, as best understood, should specification amendments of the proper paragraph numbers be submitted, the specification objections seem to be able to be withdrawn in future prosecution, other than the following:
Claim 7 Lines 1-2 “essentially equal”; examiner recommends adding the language verbatim into an appropriate section of the specification as it was part of the original disclosure
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, regarding Claims 7 and 15, “two opposite sides…comprise a length equal” is considered new matter. The original disclosure (specifically, Claims 7 and 15) recited “essentially equal.”  As applicant did not disclose a specific range for the term “essentially,” the original disclosure of “essentially equal” may not have encompassed the term “equal.”  As such, to amend the claims to specify “equal” is new matter.  Examiner recommends amending the claims to read as originally disclosed (“essentially equal”) and to add the language verbatim into an appropriate portion of the specification, such as the summary, in order to provide proper specification antecedent basis for Claims 7 and 15. 
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, Claim 9 positively claims the hexagonal woven fabric because the single continuous yarn strand is positively claimed
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaltzman (USPN 4023245) in view of Boyer et al (USPN 2186692), herein Boyer, and Dillavou (USPN 8141395).
Regarding Claim 9, Zaltzman teaches a system for forming a hexagonal woven fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1 and 2; Col. 1 Lines 49-50 “Fig. 2 is…geometrical pattern of…plural modules of Fig. 1”; Col. 2 Lines 29-31 “the assembled interconnection of plural modules, as in the case of six such modules A-B-C-D-E-F, to form the hexagonal pattern of the loom of Fig. 2”; Zaltzman teaches the hexagonal loom which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized to form a hexagonal woven fabric, especially in light of Fig. 2, Col. 2 Line 31 “hexagonal pattern of the loom”; Col. 1 Lines 16-21 “object of the invention to provide a modular hand-loom frame structure lending itself to selective assembly…in a variety of sizes and geometrical shapes, thus enabling a corresponding variety of woven-product shapes and sizes”; as such, the woven-product shape of a hexagonal pattern is a hexagonal woven product), comprising:
a hexagonal pattern loom (see Fig. 2) comprising:
a loom frame (see Fig. 2);
a plurality of loom pins perpendicularly embedded into said loom frame and protruding a predetermined distance from said loom frame (see Figs. 1 and 2; Col. 1 Lines 64-65 “frame module of Figs. 1 and 1A comprises elongate plate and channel elements 1-2”; Col. 2 Line 3 “pins 5 is carried by the assembled parts 1-2”; Col. 2 Lines 13-14 “pins 5 of the array may be integrally formed with parts 1-2”);
said loom arranged in a hexagonal pattern (see Fig. 2)
a first predetermined subset of said loom pins form a top angled side of said hexagonal pattern (see annotated Fig. 2 below);
a second predetermined subset of said loom pins form a bottom angled side of said hexagonal pattern (see annotated Fig. 2 below); and
a third predetermined subset of said looms pins form two opposite straight sides of said hexagonal pattern (see annotated Fig. 2 below),

    PNG
    media_image1.png
    625
    859
    media_image1.png
    Greyscale

said two opposite straight sides connecting to said top angled side and said bottom angled side to form the loom pins spacing for said hexagonal pattern loom (see Fig. 2).

	Zaltzman does not explicitly teach a single continuous yarn strand,
plurality of loom pins protruding a predetermined distance from said loom frame sufficient engage and hold said single continuous yarn strand;
said looms pins for engaging said single continuous yarn strand;
bias weaving using the single continuous yarn strand,
traditional back-and-forth weaving using said single continuous yarn strand as weft strands.

	However, Zaltzman at least suggests utilizing the loom with a yarn as it results in woven products (Col. 1 Lines 16-21 “object of the invention to provide a modular hand-loom frame structure lending itself to selective assembly…in a variety of sizes and geometrical shapes, thus enabling a corresponding variety of woven-product shapes and sizes”).

	Boyer teaches a single continuous yarn strand with a loom (see Fig. 3; Col. 2 Lines 43-44 "weaving with a double strand even when using a single strand of material"; Col. 2 Lines 45-46 "Fig. 4 is a view illustrating a single loop of material as used in Figure 1"; Col. 1 Lines 44-45 “frame 10”); 
plurality of loom pins protruding a predetermined distance from said loom frame sufficient engage and hold said single continuous yarn strand (see Fig. 3; Col. 1 Lines 42-45 “holding means may also be formed of pins 9…in which the pins are placed directly in the frame 10”),
said looms pins for engaging said single continuous yarn strand (see Fig. 3);
bias weaving using the single continuous yarn strand (see Fig. 3; Col. 4 Lines 8-14),
traditional back-and-forth weaving using said single continuous yarn strand as weft strands (see Fig. 3; Col. 4 Lines 14-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zaltzman to utilize a single continuous yarn strand as taught by Boyer as it is known in the art to use a single yarn strand to lower cost of production materials (see extrinsic evidence Liu et al CN 202744723) and to utilize a continuous strand to similarly lower material costs (see extrinsic evidence Gunnarsson et al US Publication 2016/0249594).  

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Zaltzman teaches
said top angled side and said bottom angled side for supporting bias weaving using the single continuous yarn strand for forming a top woven triangle fabric section, a bottom woven triangle fabric section, and a middle section of parallel yarn strand portions of the single continuous yarn strand (modified Zaltzman teaches the recited loom structure and single continuous yarn strand which meets the structural limitations in the claims and performs the functions as recited, especially in light of Zaltzman’s Fig. 2, Col. 2 Line 31 “hexagonal pattern of the loom”; Col. 1 Lines “structure…enabling….woven-product shapes and sizes to be produced”; as such, the woven-product shape on a hexagonal loom with the single continuous yarn strand of Boyer results in a hexagonal woven fabric; wherein one of ordinary skill in the art would understand that such a fabric would be a result of bias weaving and that such recited sections exist in the hexagonal woven fabric)
said middle section forming a plurality of weaving warps for continuing to weave using the single continuous yarn strand (as aforementioned, Zaltzman teaches the loom structures aforementioned modified with a single continuous yarn strand of Boyer which meets the structural limitations in the claims and performs the functions, wherein one of ordinary skill in the art would understand that such a hexagonal woven fabric has the recited warp section);
said two opposite straight sides of said hexagonal pattern for supporting traditional back-and-forth weaving using said single continuous yarn strand as weft strands in said middle section of parallel yarn strand portions for forming a rectangular woven fabric section (similarly as aforementioned, Zaltzman teaches the loom structure straight sides modified with a single continuous yarn strand of Boyer which meets the structural limitations in the claims and performs the functions as recited, wherein one of ordinary skill in the art would understand that the resultant hexagonal woven fabric is a result of traditional back-and-forth weaving and that such a hexagonal woven fabric has the recited weft section),
wherein upon completing said back-and-forth weaving said top woven triangle fabric section, said bottom woven triangle fabric section, and said rectangular woven fabric section form a hexagonal woven fabric using the single continuous yarn strand (as aforementioned, Zaltzman teaches the loom structures and single continuous yarn strand of Boyer which meets the structural limitations in the claims and performs the functions as recited, especially in light of Zaltzman Fig. 2, Col. 2 Line 31 “hexagonal pattern of the loom”; Col. 1 Lines 16-21 “object of the invention to provide a modular hand-loom frame structure lending itself to selective assembly…in a variety of sizes and geometrical shapes, thus enabling a corresponding variety of woven-product shapes and sizes”; as such, the woven-product shape of a hexagonal pattern is a hexagonal woven product, wherein the hexagonal woven product is a hexagonal woven fabric in light of Boyer’s single continuous yarn strand).

Modified Zaltzman does not explicitly teach a yarn disengagement device for separating said hexagonal woven fabric from said hexagonal pattern loom.

Dillavou teaches a yarn disengagement device for separating fabric from a loom (see Fig. 8; Col. 6 Lines 54-56 "manual knitting machine 170 with...machine knitting needles 180"; Col. 9 Lines 18-22 "inserting the tapestry needle 185 into each stitch 165 of the end row 135, then lifting each stitch 165 from the knitting needle 180 and repeating until all the end row 135 stitches are removed from the knitting needles 180").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zaltzman with the yarn disengagement device of Dillavou as Dillavou shows it is known in the art to use a needle in order to separate and disengage and product from a process surface/loom/framework.  
As such, modified Zaltzman teaches a yarn disengagement device for separating said hexagonal woven fabric from said hexagonal pattern loom (modified Zaltzman teaches a yarn disengagement device which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized to separate the fabric from the loom, especially in light of Dillavou).
Regarding Claim 10, modified Zaltzman teaches all the claimed limitations as discussed above in Claim 9.
Zaltzman further teaches wherein said loom pins forming said two opposite straight sides connecting to said top angled side and said bottom angled side comprising spacing for resulting in evenly distributed woven pattern across the entirety of said hexagonal loom pattern (see Fig. 1; Col. 2 Lines 3-4 “pins 5 …at unit-longitudinal spacings defined by the internal x”).
Regarding Claim 11, modified Zaltzman teaches all the claimed limitations as discussed above in Claim 9.
Zaltzman further teaches to a predetermined top loom pin for supporting said bias weaving by tying said continuous yarn strand (see Fig. 2 wherein a predetermined top loom pin is taught; Zaltzman teaches the predetermined top loom pin which meets the structural limitations in the claims and performs the functions as recited such as being capable of supporting bias weaving as recited, such as tying the yarn at the pin).
Regarding Claim 12, modified Zaltzman teaches all the claimed limitations as discussed above in Claim 11.
Zaltzman further teaches wherein said loom pins join said top angled side, said opposite straight sides, and said bottom angled side for supporting continuation of said bias weaving until said bias weaving reaches said loom pins for transitioning to said traditional back-and-forth weaving (see Fig. 2; Zaltzman teaches the join pin between each side which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized in the manner recited).
Regarding Claim 15, modified Zaltzman teaches all the claimed limitations as discussed above in Claim 9.
Zaltzman further teaches wherein said hexagonal pattern loom further comprises said two opposite sides, each opposite side having a length equal to each of two sides of said top angled side and said bottom angled side (see Fig. 2; Col. 1 Lines 16-17, 19-21 “object of the invention to provide…frame structure…enabling a…variety of woven-product shapes and sizes to be produced from the same structural parts”; inasmuch as the structural parts are the same, the lengths would be equal, furthermore so in light of Col. 2 Lines 37-38“same modules A-B-C-D”).

Examiner Notes
Claim(s) 1-4, 7, and 17 as best understood from the disclosure, is/are free of art.  Nevertheless, examiner notes that Claim 7 is/are currently questioned and rejected under 35 U.S.C. 112(b) set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7, 9-12, 15, 17 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections and notes for the argued missing limitations.  For further clarification:
In regards to applicant’s remarks on page 22 of the remarks submitted 8/25/21-- Examiner notes that Claims 9-12, and 15 are written as a product claim and not a method claim.  As such, the traditional back-and-forth weaving and the bias weaving were previously merely functionally claimed.  As the structure of the system is taught and meets the recited the limitations, the system is capable of being utilized for such weaving.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Doyel (USPN 3748706), Pass (USPN 3966207) directed to continuous (yarn) strand; Mills (US Publication 2018/0140085) directed to a single strand; Stars (USPN 3347281), Gash (USPN 2159264) directed to a hand loom.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732